
	
		II
		112th CONGRESS
		2d Session
		S. 2494
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on 2-oxepanone,
		  polymer with aziridine and tetrahydro-2H-pyran-2-one, dodecanoate
		  ester.
	
	
		1.2-oxepanone, polymer with
			 aziridine and tetrahydro-2H-pyran-2-one, dodecanoate ester
			(a)In
			 generalHeading 9902.03.24 of the Harmonized Tariff Schedule of
			 the United States (relating to 2-oxepanone, polymer with aziridine and
			 tetrahydro-2H-pyran-2-one, dodecanoate ester) is amended by striking the date
			 in the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
